DETAILED ACTION
This FINAL action is in response to Application No. 17/172,375 originally filed 02/. The amendment presented on 12/17/2021 which provides amendments to claims 3, 6, 7, 9, 11, 13, 16, 17, and 19 is hereby acknowledged. Currently Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Claim Rejections - 35 USC § 112 1st Paragraph
The claims were previously rejected for failing to comply with the written description. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this rejection and consequently the previous rejection is now hereby withdrawn.
Previous Claim Rejections - 35 USC § 112 2nd Paragraph
The claims were previously rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this rejection and consequently the previous rejection is now hereby withdrawn.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
With respect to the claim interpretation under 35 USC 112(f) The Office respectfully disagrees. For a term to be considered a substitute for "means," and lack sufficient structure for performing the function, it must serve as a generic placeholder and thus not limit the scope of the claim to any specific manner or structure for performing the claimed function. It is important to remember that there are no absolutes in the determination of terms used as a substitute for "means" that serve as generic placeholders. The examiner must carefully consider the term in light of the specification and the commonly accepted meaning in the technological art. Every application will turn on its own facts. The USPTO must apply 35 U.S.C. 112(f) in appropriate cases, and give claims their broadest reasonable interpretation (BRI), in light of and consistent with the written description of the invention in the application. In determining the BRI, examiners should establish the meaning of each claim term consistent with the specification as it would be interpreted by one of ordinary skill in the art, including identifying and construing functional claim limitations. If a claim limitation recites a term and associated functional language, the examiner should determine whether the claim limitation invokes 35 U.S.C. 112(f). Application of 35 U.S.C. 112(f) is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution. To determine whether a word, term, or phrase coupled with a function denotes structure, examiners may check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and/or (3) the prior art provides evidence that the term is an art-recognized Ex parte Rodriguez, 92 USPQ2d 1395, 1404 (Bd. Pat. App. & Int. 2009) (precedential). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts. MPEP 2181.
	Firstly, The Office agrees that Applicant has support in the specification for the terminology used in the claim and agrees that Figure 3 expressly defines the terminology used in the claim (see Remarks pg. 12). 
	One of the limitations in question recites, “an input circuit that controls a voltage of a first node in response to a signal supplied to a first input terminal and a signal supplied to a second input terminal”. The MPEP states in 2181 that the presumption that 35 U.S.C. 112(f) applies is overcome when the limitation further includes the structure, material or acts necessary to perform the recited function. The term “circuit” is not the structure as “circuit” is a generic term of reference for a group of components in an electronic circuit that is composed of items such as resistors, transistors, capacitors, inductors and diodes etc. connected by wires or traces that allow or prevent the flow of current. In fact, the Cambridge dictionary defines circuit as “a closed system of wires or pipes through which electricity or liquid can flow”. Clearly this claim limitation is attempting to describe a singular part of a closed system and not the system itself. This particular limitation, nor the application, limits how one defines “circuit”. In addition, the limitation does not describe how the “input circuit” controls the voltage of the first node using two input signals but only that it does control a voltage of the first node using two input signals. "Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure." See TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) The term “circuit” is being used here as a generic placeholder for the term “means” and would not be recognized by one of ordinary skill in the art, in this context, as being sufficiently definite structure for performing the claimed function without having to resort to looking to the specification for an understanding for how that function is performed. In the case of Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332, the court found that the recitation of "aesthetic correction circuitry" was sufficient to avoid pre-AIA  35 U.S.C. 112, paragraph 6 because the term “circuit”, combined with a description of the function of the circuit, connoted sufficient structure to one of ordinary skill in the art. In the instant application, as noted above, the claim limitations lack sufficient description the circuit that performs the function of controlling the first node. The addition of the word “circuit” to a claim limitation, in this instance, will not avoid a 112(f) interpretation unless sufficient structure or acts for performing the function are additionally recited. Should Applicant prefer the claim not invoke 112(f) The Office suggests the following (or similar) to additionally provide sufficient structure to the claim: “an input circuit that controls a voltage of a first node in response to a signal supplied to a first input terminal and a signal supplied to a second input terminal of a first transistor”. The Office recommends making similar changes to the remaining identified limitations should Applicant wish to avoid a 112 6th interpretation.
	In regards to the prior art of Tian The Office respectfully disagrees. The elements 2 and 1 controls the voltage at node A (equated to node N1). The voltage at node A will control the voltage at node B based on transistor M11 within element 32. In addition, The turned-on tenth switch transistor M10 outputs the second reference signal Vref2 at a high potential to the second node B, so that the signal at the second node B is a high potential signal to control the eighth switch transistor M8 and the second switch transistors M2_1-M2_3 to be all turned on.  The turned-on eighth switch transistor M8 provides the first reference signal Vref1 at a low potential to the first node A, which further causes the signal at the first node A to be a low potential signal.”  Therefore upon review Applicants arguments are not found persuasive and the rejection will be currently maintained.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al. U.S. Patent Application Publication No. 2019/0206294 A1 hereinafter Tian.

Consider Claim 1:
	Tian discloses a scan driver, comprising: (Tian, See Abstract.)
(Tian,S[0145] In a specific implementation, by taking M=3 as an example, as shown in FIG. 7, the gate driving circuit comprises a plurality of cascaded shift register circuits: SR(1), SR(2), SR(3), SR(4) .  . . SR(k-1), SR(k) .  . . SR(K-1), SR(K) (with a total of K shift register circuits, where 1.ltoreq.k.ltoreq.K), wherein a frame start signal STV is input as an input signal Input of the first stage of shift register circuit SR(1);)
	an input circuit that controls a voltage of a first node in response to a signal supplied to a first input terminal and a signal supplied to a second input terminal; (Tian, [0071], “The reset circuit 2 is configured to receive a reset signal Reset and a first reference signal Vref1, and output the first reference signal Vref1 to the first node A under the control of the reset signal Reset.”)
	a first signal processing circuit that controls a voltage of a second node in response to the signal supplied to the first input terminal and supplies a voltage of a first power to the second node in response to the signal supplied to the second input terminal; (Tian, [0070], [0075], “The first control sub-circuit 31 is configured to receive the first reference signal Vref1, and output the first reference signal Vref1 to the first node A under the control of a signal at the second node B.”)
	a second signal processing circuit that supplies a voltage of a second power to the first node in response to a signal supplied to a third input terminal and the voltage of the second node; (Tian, [0076], “The second control sub-circuit 32 is configured to receive the first reference signal Vref1 and a second reference signal Vref2, output the second reference signal Vref2 to the second node B under the control of only the second reference signal Vref2, and output the first reference signal Vref1 to the second node B under the control of a signal at the first node A. In this way, the potentials at the first node A and the second node B are controlled to be inverted, which prevents the potentials at the first node A and the second node B from interfering with an output driving signal.”)
	a first output circuit that outputs the signal supplied to the third input terminal based on the voltage of the first node and the voltage of the second node as a first scan (Tian, [0079], [0101] In an embodiment, the exemplary output sub-circuit 41_m may comprise a first switch transistor M1_m, a second switch transistor M2_m, and a storage capacitor Cst_m.”, [0102], “The first switch transistor M1_m has a gate connected to the first node A, a first electrode configured to receive a corresponding clock signal CK_m, and a second electrode configured to output a corresponding driving signal Output_m.”)
	a second output circuit that outputs a signal supplied to a fourth input terminal based on the voltage of the first node and the voltage of the second node as a second scan signal, and (Tian, [0079], [0101] In an embodiment, the exemplary output sub-circuit 41_m may comprise a first switch transistor M1_m, a second switch transistor M2_m, and a storage capacitor Cst_m.”, [0102], “The first switch transistor M1_m has a gate connected to the first node A, a first electrode configured to receive a corresponding clock signal CK_m, and a second electrode configured to output a corresponding driving signal Output_m.”)
	wherein the second scan signal and the first scan signal are output at different times. (Tian, [0148], See waveform in Figure 5 and Figure 9 items Output_1 - Output_3.)

Consider Claim 11:
	Tian discloses a display device, comprising: (Tian, See Abstract.)
	pixels; a scan driver including stages for supplying scan signals to the pixels through scan lines; a data driver for supplying data signals to the pixels through data lines; and a timing controller for controlling the scan driver and the data driver, (Tian, [0148], “The gate driving circuit comprises multiple stages of cascaded shift register circuits, so that driving signals are sequentially input to gate lines in a display panel of the display apparatus through the gate driving circuit.  Here, a scanning order is generally from a first row of gate lines to a last row of gate lines of the display panel, which of course refers to a scanning order during forward scanning.  In practical applications, there may also be reverse scanning for display panel, in which case the scanning order is from the last row of gate lines to the first row of gate lines of the display panel.  Thereby, the M driving signals may be sequentially defined as a first driving signal to an M.sup.th driving signal in the scanning order to sequentially drive M (for example, adjacent) gate lines when being applied to the display panel.”)
	wherein at least one of the stages comprises: an input circuit that controls a voltage of a first node in response to a signal supplied to a first input terminal and a signal supplied to a second input terminal; (Tian, [0070], [0075], “The first control sub-circuit 31 is configured to receive the first reference signal Vref1, and output the first reference signal Vref1 to the first node A under the control of a signal at the second node B.”)
	a first signal processing circuit that controls a voltage of a second node in response to the signal supplied to the first input terminal and supplies a voltage of a first power to the second node in response to the signal supplied to the second input terminal; (Tian, [0070], [0075], “The first control sub-circuit 31 is configured to receive the first reference signal Vref1, and output the first reference signal Vref1 to the first node A under the control of a signal at the second node B.”)
	a second signal processing circuit that supplies a voltage of a second power to the first node in response to a signal supplied to a third input terminal and the voltage of the second node; (Tian, [0076], “The second control sub-circuit 32 is configured to receive the first reference signal Vref1 and a second reference signal Vref2, output the second reference signal Vref2 to the second node B under the control of only the second reference signal Vref2, and output the first reference signal Vref1 to the second node B under the control of a signal at the first node A. In this way, the potentials at the first node A and the second node B are controlled to be inverted, which prevents the potentials at the first node A and the second node B from interfering with an output driving signal.”)
	a first output circuit that outputs the signal supplied to the third input terminal based on the voltage of the first node and the voltage of the second node as a first scan signal; and (Tian, [0079], [0101] In an embodiment, the exemplary output sub-circuit 41_m may comprise a first switch transistor M1_m, a second switch transistor M2_m, and a storage capacitor Cst_m.”, [0102], “The first switch transistor M1_m has a gate connected to the first node A, a first electrode configured to receive a corresponding clock signal CK_m, and a second electrode configured to output a corresponding driving signal Output_m.”)
	a second output circuit that outputs a signal supplied to a fourth input terminal based on the voltage of the first node and the voltage of the second node as a second scan signal, and (Tian, [0079], [0101] In an embodiment, the exemplary output sub-circuit 41_m may comprise a first switch transistor M1_m, a second switch transistor M2_m, and a storage capacitor Cst_m.”, [0102], “The first switch transistor M1_m has a gate connected to the first node A, a first electrode configured to receive a corresponding clock signal CK_m, and a second electrode configured to output a corresponding driving signal Output_m.”)
	wherein the second scan signal is output at a different time from the first scan signal. (Tian, [0148], See waveform in Figure 5 and Figure 9 items Output_1 - Output_3.)

Allowable Subject Matter
Claims 2-10 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 19 is allowed.
	Further depending claim 20 is allowed based on its dependence from an allowed base claim.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does 
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the  and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626